Citation Nr: 0833535	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant claims qualifying service as a Philippine 
veteran during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines.  

FINDING OF FACT

The appellant's verified service as a recognized guerilla and 
with the Regular Philippine Army (RPA) during World War II is 
not qualifying service for purposes of establishing basic 
entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The appellant does not meet the criteria for entitlement to 
basic eligibility for VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.7, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish his entitlement to VA 
nonservice-connected pension benefits.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine veteran is limited by law to the award of a 
narrowly defined set of benefits.  Under 38 U.S.C.A. § 107, a 
Philippine veteran who served in the Philippine Commonwealth 
Army, including certain organized guerilla forces in the 
service of the U.S. Armed Forces, as well as those veterans 
who served in the Philippine Scouts, may receive only the 
following types of benefits: (1) benefits under contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) payments to missing persons under chapter 10 of 
title 37 of the U.S. Code; (3) death and disability 
compensation under chapter 11 of title 38 of the U.S. Code; 
and (4) dependency and indemnity compensation under chapter 
13 of title 38 of the U.S. Code.  See 38 U.S.C.A. 
§ 107(a)(1)-(3); 38 C.F.R. §§ 3.7(p), 3.40, 3.41 and 3.203.  
See Fazon v. Brown, 9 Vet. App. 319, 321 (1996) (holding that 
claimant's with qualifying guerilla service are not eligible 
for VA non service-connected pension benefits).

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

In September 2007, the RO received a certification from the 
National Personnel Records Center (NPRC) determining that the 
appellant was in missing (MISS) status from November 1, 1943 
to March 7, 1945 (accepted as recognized guerilla service for 
pay purposes), status under MPA undetermined (MPAT) on March 
7, 1945, had recognized guerilla service (RGS) from March 8, 
1945 to January 6, 1945, and had RPA service from January 7, 
1946 to January 14, 1946.

The service department has verified that the veteran has 
recognized service as a guerilla prior to January 7, 1946, 
and had subsequent service with the RPA.  This is not 
qualifying service for purposes of non-service connected 
pension under the law.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. 
§§ 3.7(p), 3.40, 3.41 and 3.203.  The claim, therefore, lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to Board terminated 
because of absence of legal merit or lack of entitlement 
under law).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The dispositive issue on appeal concerns whether the 
appellant's has qualifying service for purposes of 
entitlement to basic eligibility for VA nonservice-connected 
pension benefits.  A pre-adjudicatory RO letter in September 
2005 explained to the appellant the types of evidence and/or 
information deemed necessary to establish his veteran status.  
He was specifically advised to send in any service records in 
his possession.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

In this case, the appellant has submitted all official 
service department records in his possession.  However, the 
service department has refused certification in this case.  
The Board has no reason to believe that the verification 
provided is erroneous or inaccurate, so that further efforts 
at verification are not warranted.  See Sarmiento, 7 Vet. 
App. 80, 82 (1994); Laruan, 11 Vet. App. 80, 82 (1998).  

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United 
States Court of Appeals for Veterans Claims noted that, when 
a service department refuses to certify service, there are 
presumably no documents issued by the service department that 
the appellant could submit to VA that would show qualifying 
service under 38 C.F.R. § 3.203.  Palor, 21 Vet. App. at 332.  
Similar to Palor, there are no further means to verify the 
claimed service by the appellant.  In such a situation, no 
amount of notice or further assistance to the appellant can 
change the legal outcome.  As noted in Soria, and reiterated 
in Palor, the appellant's "only recourse lies within the 
relevant service department, not the VA."  Soria, 118 F.3d 
at 749.  See Palor, 21 Vet. App. at 333.  VA, therefore, has 
no further notice or assistance duty to the appellant.

ORDER

The claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


